DETAILED ACTION
Status of Claims
Claims 1, 3-12, and 15-18 are pending in the instant application. Claims 17-18 are new claims and are drawn to methods of using the claimed compounds of claim 1. Thus, claims 12 and 17-18 are not drawn to the original elected invention and are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 3-11, and 15-16 is contained herein.


Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/9/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 3/9/2021.

New Objections 
Claim Objections
Newly amended claims 1 and 11 (and claims which depend from them) are directed to an invention that is independent or distinct from the invention originally claimed for the methods of using the claimed compounds of claim 1 instead of being drawn to the compounds themselves as originally presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the claims 1, 3-11, and 15-16 are objected to as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The examiner suggests amending the claims to the appropriate originally presented subject matter. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the scope of the following chemical structure is not legible (see variable X):


    PNG
    media_image1.png
    179
    337
    media_image1.png
    Greyscale
. Thus the scope of the claim and claims which depend from it are rejected. Correction is required.

Conclusion
Claims 1, 3, 6, 15, and 16 are rejected. Claims 4, 5, and 7-11 are objected to.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624